694 S.E.2d 391 (2010)
SCHWARZ & SCHWARZ, LLC, Plaintiff,
v.
CALDWELL COUNTY RAILROAD CO. and Caldwell County Economic Development Commission, Inc., Defendants.
No. 295P09.
Supreme Court of North Carolina.
March 11, 2010.
Charles E. Raynal, IV, Raleigh, for Schwarz & Schwarz, LLC.
Gilbert C. Laite, III, Raleigh, for Caldwell County Railroad Co.
David S. Lackey, Caldwell County Attorney, for Caldwell County Economic.
Prior report: ___ N.C.App. ___, 677 S.E.2d 546.

ORDER
Upon consideration of the petition filed on the 17th of July 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of March 2010."